                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JAMES MCALPHIN
ADC #88328                                                                            PLAINTIFF

v.                            Case No. 5:15-cv-00214-KGB-JTK

JOHN/JANE DOE, et al.                                                             DEFENDANTS

                                             ORDER

       Pending before the Court is the application by Mark H. Allison for the reimbursement of

out-of-pocket expenses (Dkt. No. 162). The Court appointed Mr. Allison as counsel in this matter

(Dkt. No. 125). By prior Order, this Court approved counsel’s application for approval of

expenditure of out-of-pocket expenses under Local Rule 83.6 related to deposition transcripts and

court reporting services (Dkt. No. 139). Mr. Allison’s motion seeks reimbursement for those costs,

as well as additional out-of-pocket expenses he incurred in representing plaintiff James McAlphin

in the trial of this matter (Dkt. No. 162). Mr. Allison explains the costs incurred and, where

appropriate, has submitted receipts for these costs (Dkt. No. 162, at 1-2; Exhibits B, C).

       Having considered the application pursuant to the guidelines and policies of the Library

Fund, the Court orders that the Clerk of the Court disburse money from the Library Fund in the

amount of $1,767.22 and distribute it to the named applicant. A copy of this Order, together with

the application, shall be placed in the Library Fund file maintained by the Clerk of the Court.

       So ordered this 12th day of September, 2019.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
